DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi (US 2018/0151054 A1).
Regarding claims 1 and 14, Pi discloses a hygiene management device and/or method (e.g. Figs. 1 & 6A-6B), comprising: a processor (e.g. Fig. 1: 106) configured to: 
recognize, based on image recognition, whether a plurality of predetermined procedures of a hand-washing action have been completed by a subject (e.g. [0013, 0014, 0120, 0161, 0167, 0181]); and 
execute different types of processing depending on completion or incompletion of each of the plurality of predetermined procedures (e.g. [0167, 0181]: generate message and/or cause logging of compliant log entry or non-compliant log entry).  
Regarding claims 2 and 15, Pi discloses the processor recognizes each of the plurality of predetermined procedures in a captured image of the hand-washing action performed by the subject (e.g. [0161-0182]).  
Regarding claims 3 and 16, Pi discloses the processor is further configured to notify the subject of an incomplete procedure among the predetermined procedures (e.g. [0232-0233]).  
Regarding claims 4 and 17, Pi discloses the processor is further configured to: obtain identification information for the subject; and store a date related to the predetermined procedures performed by the subject in association with the identification information (e.g. [0123, 0138, 0139]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pi (US 2018/0151054 A1) in view of Hwang (US 2010/0134296 A1).
Regarding claim 10, Pi discloses a hygiene management device (e.g. Figs. 1 & 6A-6B), comprising: a processor (e.g. Fig. 1: 106) configured to: 
recognize a plurality of predetermined procedures of a hand-washing action performed by a subject from a captured image (e.g. [0013, 0014, 0120, 0161, 0167, 0181]); 
determine based on a result of the recognition whether each of the predetermined procedures is complete or incomplete (e.g. [0167, 0181]: generate message and/or cause logging of compliant log entry or non-compliant log entry); 
notify the subject of an incomplete procedure among the predetermined procedure (e.g. [0232-0233]).
Pi fails to disclose, but Hwang teaches the processor is further configured to make a passage passable for the subject when all of the predetermined procedures are complete (e.g. [0079, 0080, 0096, 0104]: passing grade triggers opening an access gate to a restricted area).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pi with the teachings of Hwang to control opening/closing of a passage based on determined hand washing hygiene so as to improve and ensure effectiveness of hand hygiene quality. 
Regarding claims 5-6 and 18, Pi fails to disclose, but Hwang teaches the processor is further configured to keep a passage impassable until the subject completes all of the predetermined procedures, and configured to make the passage passable when the processor determines that all of the predetermined procedures have been completed (e.g. [0079, 0080, 0096, 0104]: passing grade triggers opening an access gate to a restricted area).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pi with the teachings of Hwang to control opening/closing of a passage based on determined hand washing hygiene so as to improve and ensure effectiveness of hand hygiene quality. 
Regarding claims 7-8, 12 and 19, Hwang teaches showing one or both of an image and a description of each of the predetermined procedures on a display (e.g. Fig. 8); and indicating an error sign on an incomplete procedure (e.g. Fig. 8: scrub again & rinse again).  
Regarding claims 9, 13 and 20, Hwang teaches the processor is further configured to: measure a time period of each of the predetermined procedures performed by the subject; and determine whether each of the predetermined procedures has 29(PATENT)Atty. Dkt. No.: TAI/3186USbeen completed within a predetermined time period (e.g. [0106, 0127]).  
Regarding claim 11, Pi discloses the processor is further configured to: store a date related to the predetermined procedures performed by the subject in association with identification information of the subject (e.g. [0123, 0138]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688